CN-102
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Prosecution on the merits of this application is reopened in view of applicant arguments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 10 are rejected under 35 U.S.C. 102(a)(1) as being unpatantable by Zhao (US 2018/0132289 A1) in view of Chang (CN 102395207 A) and further in view of Engels (US 2004/0213174 A1)

Regarding  Claims 1, 10
Zhao discloses A mobile communication device (See Fig.1B(102)), comprising:

a Radio Frequency (RF) device (See Fig.2(218); [0010]; [0060]; cellular communication circuitry); and

a controller (See Fig.2(206); [0010]; general processor), configured to:

                 provide a Packet-Switched (PS) data service ((See [0009];  identifying a set of PDN connections to be maintained on the modem stack associated with the first SIM) using a first subscriber identity (See [0009]; first SIM) via the RF device (See [0010]; Shared RF resource);

                       establish a Radio Resource Control (RRC) connection using a second subscriber identity via the RF device (See Fig.4(406);[0066]; [0087]; [0090]; [0101]; second SIM card  connection to network as part of RRC signaling between multi-SIM ) to enable the mobile communication device to enter an RRC connected mode associated with the second subscriber identity (See Fig.4(406);[0066]; [0087]; [0090]; [0101]; establishing RRC connected mode for second SIM); 


maintain connection (See [0092]; maintaining a default PDN connection on the modem stack associated with the non-DDS SIM to prepare for packet switched services requests) to keep the mobile communication device connection mode associated with the second subscriber identity  (See Fig.4(406);[0066]; [0087]; [0090]; [0101])  as long as the PS data service associated with the first subscriber identity is ongoing (See Fig.4(402); [0089]; [0092]; service remains on DDS and continuously being provided on SIM #1  until an packet switched service activity is requested on SIM #2 ).


But Zhao fails to explicitly recite 
maintain the RRC connection, 
                      in contrast to a Packet Data Network (PDN) connection,
associated with the second subscriber identity via the RF device, 
                                    by periodically sending a control Protocol Data Unit (PDU) on the RRC connection to 
                         keep the mobile communication device in the RRC connected mode associated with the second subscriber .

However in analogous art,
Chang teaches about transmission of control PDU between a user equipment and base station to establish and maintain channel link  between UE and base station (See p.11; ([9]; [11]); p.12; [1] ; the eNB may continue to use an RRC message, MAC control PDU, or physical layer signaling to maintain or update the PDCCH monitoring set)  


Zhao and Chang are analogous art because they all pertain to wireless communication set up technology. Zhao teaches about a mobile device application maintaining radio link service with one network using one of its SIM while preparing connection with another network using another SIM in case of a request for the second SIM is detected . Zhao teaches about establishing RRC connection and PDN connection using a second SIM between UE and BS as to wait for a service request. Chang teaches about transmission of control PDU message between a user equipment and base station to maintain a channel link monitoring between UE component carrier and corresponding BS. Zhao could use Chang features in term of maintaining a RRC connection  between UE associated with second SIM  and a second Base station using control PDU. Therefore it would have been obvious to someone of ordinary skill at the time of the filing of the application to combine  Zhao and Chang as to obtain an efficient dual SIM mobile device operation with reduce signaling when  SIM transfer switch is called upon. 

But 
Zhao and Chang  fail to explicitly recite
periodically 
sending a control Protocol Data Unit (PDU) on the RRC connection 

However in analogous art,
Engels teaches about period control PDU to be transmitted to user equipment from base station to maintain a communication link  by indicating of continue  transmission communication  permission between a UE and base station.  (See [0041-0042]; Claim 48).  


Zhao, Chang and Engels are analogous art because they all pertain to telecommunication technology. Zhao teaches about a mobile device application maintaining radio link service with one network using one of its SIM while preparing connection with another network using another SIM in case of a request for the second SIM is detected . Zhao teaches about establishing RRC connection using a second SIM between UE and BS. Chang teaches about transmission of control PDU between a user equipment and base station to establish and maintain a channel link monitoring between UE component carrier and corresponding BS. Engels teaches about transmitting period controls PDU signals to UE from BS to keep communication between UE and BS.  Zhao and Chang could use Engels features for the purpose of monitoring the signal transmission between UE and base station at regular interval time frame until a service is requested for transmitting application data. Determine quality and parameter of the transmission signal at specific time can help determine health of the channel. Therefore it would have been obvious to someone of ordinary skill at the time of the filing of the application to combine  Zhao, Chang and Engels as to obtain an efficient dual SIM mobile device operation with reduce signaling.


Regarding Claim 3, 12
Zhao, Chang and Engels teach all the features with respect to claim 1, 10 and Zhao further teaches 
           wherein the control PDU is a Packet Data Convergence Protocol (PDCP) control PDU (See [0066]; [0068]).


Claims 4, 5, 13 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2018/0132389 A1) in view of Chang (CN 102395207 A) in view of Engels (US 2004/0213174 A1) and further in view of Sridhara (US 2016/0337390 A1).


Regarding Claim 4, 13
Zhao, Chang and Engels teach all the features with respect to claim 1, 10 

But Zhao fails to explicitly recite 
                 wherein the establishing of the RRC connection using the second subscriber identity via the RF device is performed 

                    based on the predetermined APP being in a whitelist for a gamming mode of the mobile communication device.

However in an analogous art,
Sridhara teaches about a mobile computing device that can include whitelisted gaming application, determine dual SIM cards in the device and monitoring radio link  as to not interrupt operation of specific application in a radio link (See [0024-0027]; [0091]).       

Zhao, Chang, Engels and Sridhara are analogous art because they all pertain to telecommunication technology. Zhao teaches about a mobile device application maintaining radio link service with one network using one of its SIM while establishing another network connection using another SIM. Sridhara teaches about a mobile computing device that can include whitelisted gaming application, determine dual SIM cards in the device and monitoring radio link  as to not interrupt operation of specific application in a radio link. Zhao, Chang, Engels could use Sridhara features in term of prioritizing one SIM connection for gaming application while setting up the other SIM for future connection transaction notification. Therefore it would have been obvious to someone of ordinary skill at the time of the filing of the application to combine  Zhao, Chang, Engels and Sridhara as to obtain an efficient dual SIM mobile device operation. 


Regarding Claim 5, 14, 
Zhao, Chang, Engels and Sridhara teach all the features with respect to claim 4, 13 and Sridhara further teaches 

           wherein the predetermined APP is a gaming APP (See [0024-0027]; [0091]).        


Claims 6, 7, 8, 9, 15, 16, 17 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2018/0132389 A1) in view of Chang (CN 102395207 A) in view of Engels (US 2004/0213174 A1) and further in view of Yerrabommanhali (US 2015/0092613 A1).

Regarding Claim 6, 15
Zhao, Chang, Engels teach all the features with respect to claim 1, 10

But Zhao, Chang, Engels fail to explicitly recite

                     wherein the controller is further configured to
 
receive a notification of an incoming Circuit-Switched (CS) Mobile Terminated (MT) call for the second subscriber identity via the RF device, and 

                                after receiving the notification of the incoming CS MT call for the second subscriber identity,
          keep the mobile communication device in the RRC connected mode associated with the second subscriber identity 

                             while providing the PS data service for the predetermined APP using the first subscriber identity.


However in an analogous art,
Yerrabommanhali teaches about a mobile station that receive notification from CS  MT call from a second subscriber identity (See [0070-0071])

                     after receiving the notification of the incoming CS MT call for the second subscriber identity (See [0070-0071]),
          keep the mobile communication device in the RRC connected mode associated with the second subscriber identity (See [0074-0075]; send acknowledgment to caller network)

                             while providing the PS data service for the predetermined APP using the first subscriber identity (See [0075]; maintain packet switched session).

 
Zhao, Chang, Engels and Yerrabommanhali are analogous art because they all pertain to telecommunication technology. Zhao teaches about a mobile device application maintaining radio link service with one network using one of its SIM while establishing another network connection using another SIM. Yerrabommanhali teaches about a mobile computing device that can receive an incoming CS MT call and keep its RRC connection while another SIM in the mobile station continued its packet switched session. Zhao, Chang, Engels could use Yerrabommanhali features in term of accepting CS phone call while keeping a data connection with the other SIM. Therefore, it would have been obvious to someone of ordinary skill at the time of the filing of the application to combine Zhao, Chang, Engels and Yerrabommanhali as to obtain an efficient dual SIM mobile device operation. 



Regarding Claim 7, 16
Zhao, Chang, Engels and Yerrabommanhali teach all the features with respect to claim 6, 15 and 

Yerrabommanhali further teaches 
                   wherein the controller is further configured to receive a user input to reject the incoming CS MT call for the second subscriber identity (See [0076]), and 

after rejecting the incoming CS MT call for the second subscriber identity (See [0076]), 

              keep the mobile communication device in the RRC connected mode associated with the second subscriber identity (See [0076-0077]) while providing the PS data service for the predetermined APP using the first subscriber identity (See [0076-0077]).

Regarding Claim 8, 17
Zhao, Chang, Engels and Yerrabommanhali teach all the features with respect to claim 6, 15 and 

Yerrabommanhali further teaches 

                   wherein the controller is further configured to 

receive a user input to accept the incoming CS MT call for the second subscriber identity (See [0076]; [0078]), and 

establish a voice call for the second subscriber identity via the RF device (See [0078]; tune radio to circuit switched network) using a second generation (2G) Radio Access Technology (RAT) or a third generation (3G) RAT (See [0050-0051]; GSM, UMTS support CS network) .


Regarding Claim 9, 18
Zhao, Chang, Engels and Yerrabommanhali teach all the features with respect to claim 8, 17 and Zhao
                  wherein the RRC connection is established using a fourth generation (4G) RAT (See [0066]; [0089-0090]; LTE).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY LAFONTANT/Examiner, Art Unit 2646